Name: 2008/686/EC: Commission Decision of 20Ã August 2008 amending Decision 2005/59/EC as regards areas where the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever are to be implemented in Slovakia (notified under document number C(2008) 4428)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  natural environment;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2008-08-22

 22.8.2008 EN Official Journal of the European Union L 224/13 COMMISSION DECISION of 20 August 2008 amending Decision 2005/59/EC as regards areas where the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever are to be implemented in Slovakia (notified under document number C(2008) 4428) (Only the Slovak text is authentic) (2008/686/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) and Article 20(2) thereof, Whereas: (1) Commission Decision 2005/59/EC (2) approved plans submitted by Slovakia on 31 August 2004 for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in the areas of that Member State set out in the Annex to that Decision. (2) Slovakia has now informed the Commission about the recent evolution of classical swine fever in feral pigs in that Member State. In the light of the epidemiological information available, the measures set out in the plan for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs need to be extended to include the whole districts of RimavskÃ ¡ Sobota, NovÃ © ZÃ ¡mky, Levice and KomÃ ¡rno. (3) For the sake of transparency of Community legislation, the Annex to Decision 2005/59/EC should be replaced by the text in the Annex to this Decision. (4) Decision 2005/59/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/59/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Slovak Republic. Done at Brussels, 20 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 24, 27.1.2005, p. 46. Decision as last amended by Decision 2008/88/EC (OJ L 28, 1.2.2008, p. 34). ANNEX ANNEX 1. Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising the Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising the Zvolen, Krupina and Detva districts), LuÃ enec (comprising the LuÃ enec and PoltÃ ¡r districts), VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising the VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district), KomÃ ¡rno (comprising the KomÃ ¡rno district), NovÃ © ZÃ ¡mky (comprising the NovÃ © ZÃ ¡mky district), Levice (comprising the Levice district) and RimavskÃ ¡ Sobota (comprising the RimavskÃ ¡ Sobota district). 2. Areas where the plan for the emergency vaccination against classical swine fever of feral pigs is to be implemented The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising the Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising the Zvolen, Krupina and Detva districts), LuÃ enec (comprising the LuÃ enec and PoltÃ ¡r districts), VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising the VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district), KomÃ ¡rno (comprising the KomÃ ¡rno district), NovÃ © ZÃ ¡mky (comprising the NovÃ © ZÃ ¡mky district), Levice (comprising the Levice district) and RimavskÃ ¡ Sobota (comprising the RimavskÃ ¡ Sobota district).